Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S INC. REPORTS FIRST QUARTER FISCAL 2009 RESULTS -First Quarter Comparable Store Sales Increased 8.2% Exceeding External Estimates -First Quarter Diluted Earnings Per Share of $0.08 -Inventories Decreased $47 Million Year/Year to $574 Million -Cash Flow From Operations Improved $104 Million Year/Year -Reduced Total Debt $151 Million Year/Year SIDNEY, Neb. (April 30, 2009) – Cabela’s Incorporated (NYSE:CAB) today reported that first quarter fiscal 2009 retail store revenue increased 8.3% to $275.5 million driven by an 8.2% increase in comparable store sales; direct revenue decreased 4.7% to $225.4 million; and financial services revenue decreased 16.7% to $33.9 million.
